Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
    )        No. 08-05-00267-CR
IN RE:                                                                 )
)AN ORIGINAL PROCEEDING
JENNIFER TRAHAN and ALTO TRAHAN,    )
)IN MANDAMUS
                                    Relators.                           )
)

OPINION ON PETITION FOR WRIT OF MANDAMUS
            Relator, Jennifer Trahan and Alto Trahan, asks this Court to issue a writ of mandamus
against the Honorable Luis Aguilar, Judge of the 120th District Court of El Paso County.  Mandamus
will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d 833, 840 (Tex.
1992)(orig. proceeding).  Moreover, there must be no other adequate remedy at law.  Id.  Based on
the record before us, we are unable to conclude that Relators lack an adequate remedy by appeal. 
Accordingly, we deny mandamus relief.  See Tex.R.App.P. 52.8(a).


August 31, 2005                                                          
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.